DETAILED ACTION
This Action is in response to the communication filed on 10/20/2021.
	The amendment filed on 10/20/2021is acknowledged and has been entered.  
Claims 24-29, 31-33, 38-40, 44-47, 50, 52, 56, 61 and 62 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and the species of lncRNA that is Wisper (from claim 25) and transcriptional repressor (from claim 29) in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the ground(s) that claims 46-47 depend from claim 24 in Group I and have unity of invention as drawn to a product and process of use of said product.  This is not found persuasive because the inventions lack unity of invention for not making a contribution over the prior art as set forth in the previous office action.  Applicant’s arguments do not address this issue, therefore the arguments are not persuasive.  It is acknowledged, however, that the non-elected invention (a process of using the elected product invention) would be subject to rejoinder upon the allowance of the process invention should the product become allowable and the process of use depends on or otherwise includes all of the limitations of the allowed product.
The requirement is still deemed proper and is therefore made FINAL.
s 46-47 and the non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.

Rejoinder of Previously Withdrawn Claims
	It is noted that the amendment filed 10/20/2021 has been entered.  The amendment includes changing claim 32 from “The method of claim 24” to “The gene delivery vector of claim 24”.  Upon entry of the amendment, claims 32 and 33 are joined with the claims of Invention I (a gene delivery vector) and considered.
	Upon consideration of amended claim 32 and claim 33 which depend on claim 32, it was determined that election of one specific regulatory sequence recited in claim 33 is required, as indicated below.

Species Election Requirement
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of regulatory sequences are as follows (see claim 33): 
(i) the proximal Wisper enhancer (SEQ ID No. 1), 
(ii) the proximal Wisper promoter (SEQ ID No. 2 ),
(iii) the Wisper super-enhancer (SEQ ID No. 3), 
(iv) the Wisper downstream cis sequence (SEQ ID No. 4), 

(vi) the Cyr61 cis-regulatory sequence (SEQ ID No. 6 ), 
(vii) the Col15A1 cis-regulatory sequence (SEQ ID No.7 ), and
(viii) the Sparc cis-regulatory sequence (SEQ ID No. 8).
It is noted that Applicant has elected the lncRNA Wisper.  However, upon consideration of claim 33, Applicant is now given to opportunity to reconsider their election of lncRNA and elect a lncRNA and regulatory sequence which are consistent.  That is, if Applicant would like to elect a regulatory sequence of Wisper lncRNA (i.e., any of species (i)-(iv)), then a change of the elected lncRNA (Wisper) is not required.  However, should Applicant wish to elect any of species (v)-(viii), then the elected lncRNA species should be changed to be consistent with the elected regulatory sequence.  In response to this action, Applicant should make their election of both the lncRNA species and regulatory sequence clear and consistent.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  24-29, 31-33, 38-40, 44-47, 50, 52, 56, 61 and 62.


The species lack unity of invention because the species do not share the same or corresponding technical feature as each regulatory sequence is structurally and functionally distinct from the other (i.e., each has a nucleotide sequence that is different from the others and each sequence differs in function).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635